Hill, C. J.
This court having duly certified to the Supreme Court the-constitutional questions made in the bill of exceptions, and that court, having decided that the act of 1903 (Acts, pp. 90, 91), under which, plaintiff in error was convicted, was not contrary to the provisions, of the constitution on any of the grounds stated, and there being no-other assignment of error, the judgment of the trial court is

Affirmed.

Williams & Harper, for plaintiff in error.
Zach. Childers, solicitor, contra.